DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-5 and 7-21 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, the prior art of record, taken alone or in combination, fails to teach or fairly suggest, in combining with other limitations within the claim, a combination of limitations that “wherein the modules of the module stack include at least one inverter module, at least one rectifier module, and at least one chopper module, the at least one chopper module configured to be electrically connected to a resistance grid; 
a conductive bus bar oriented along a plane parallel to the stack axis, the bus bar mounted along a side of the module stack and electrically connected to one or more of the modules; and 
one or more energy storage devices electrically connected to the bus bar, the one or more energy storage devices extending from a side of the bus bar facing away from the module stack such that the bus bar is disposed between the one or more energy storage devices and the module stack.”.  
None of the reference art of record discloses or renders obvious such a combination.
Claims 2-5, 7-11 depending from claim 1 are therefor also allowable.

Regarding claim 12, the prior art of record, taken alone or in combination, fails to teach or fairly suggest, in combining with other limitations within the claim, a combination of limitations that “each of the modules having a respective housing and internal electrical components within the respective housing; and 
a bus bar mounted along a side of the module stack and electrically connected to one or more of the modules, the bus bar comprising a laminated assembly of multiple conductor planes, 
wherein the modules of the module stack include a rectifier module between two inverter modules without any other of the modules being between the two inverter modules, the rectifier module configured to distribute electric current to the two inverter modules via the bus bar, 
wherein the internal electrical components of the rectifier module are configured to convert electric current received from a power source from an alternating current format to a direct current format and the internal electrical components of the two inverter modules are configured to convert the electric current received from the rectifier module from the direct current format to the alternating current format”.  
None of the reference art of record discloses or renders obvious such a combination.
Claims 13-17 depending from claim 12 are therefor also allowable.

Regarding claim 18, the prior art of record, taken alone or in combination, fails to teach or fairly suggest, in combining with other limitations within the claim, a combination of limitations that “wherein the internal electrical components of at least two of the modules in the module stack have a same configuration, and the internal electrical components of at least one of the modules in the module stack are different from the internal electrical components of another of the modules in the module stack, 
wherein the modules of the module stack comprise a rectifier module with at least a first module of the modules disposed above the rectifier module and at least a second module of the modules disposed below the rectifier module along the stack axis, the first module, the second module and at least one other module of the modules including 
a first inverter module, a second inverter module, and a chopper module that is configured to be electrically connected to a resistance grid, 
wherein the rectifier module is configured to distribute electric current to the first inverter module, the second inverter module, and the chopper module via the bus bar”.  
None of the reference art of record discloses or renders obvious such a combination.
Claims 19-21 depending from claim 18 are therefor also allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER L AUGUSTIN whose telephone number is (571)270-7659.  The examiner can normally be reached on Monday - Friday 8 am - 3 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinhee Lee can be reached on 5712721977.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/CHRISTOPHER L AUGUSTIN/Examiner, Art Unit 2841                                                                                                                                                                                                        
/JAMES WU/Primary Examiner, Art Unit 2841